 

Exhibit 10(e)

Parker-Hannifin Corporation

Target Incentive Plan

Subject to

Performance Bonus Plan

1. Effective Date and Purpose. Parker-Hannifin Corporation, an Ohio corporation
(the “Company”), adopts this Parker-Hannifin Corporation Senior Executive Target
Incentive Plan (the “Plan”) effective as of August 11, 2010. The purpose of the
Plan is to attract and retain key executives for the Company and to provide such
persons with incentives for superior performance in the form of an opportunity
to earn an annual bonus that qualifies as a Short-Term Incentive Bonus (as
defined in the Company’s Performance Bonus Plan), while preserving the ability
of the Company to deduct Short-Term Incentive Bonuses paid under this Plan as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code (as defined below). This Plan and each Award Opportunity (as defined
below) granted hereunder shall be subject to the terms and conditions set forth
below and the terms and conditions of the Company’s Performance Bonus Plan.
Terms not defined in this Plan shall have the meanings set forth in the
Performance Bonus Plan.

2. Definitions. The following capitalized words as used in this Plan shall have
the following meanings:

“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships, limited liability companies and joint ventures) controlled by
the Company.

“Award Opportunity” means an opportunity granted by the Committee under the Plan
to an Eligible Executive to earn a Short-Term Incentive Bonus under this Plan
with respect to a Performance Period, payable in cash and subject to the terms
and conditions of this Plan and the Performance Bonus Plan.

“Beneficiary” means a person designated by an Eligible Executive in accordance
with Section 12 of the Plan to receive, in the event of the Eligible Executive’s
death, any amounts remaining to be paid with respect to the Eligible Executive
under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means any conduct or activity, whether or not related to the business of
the Company, that is determined in individual cases, by the Committee to be
detrimental to the interests of the Company including without limitation (i) the
rendering of services to an organization, or engaging in a business, that is, in
the judgment of the Committee, in competition with the Company; (ii) the
disclosure to any one outside of the Company, or the use for any purpose other
than the Company’s business, of confidential information or material related to
the Company, whether acquired by the Eligible Executive during or after
employment with the Company; (iii) fraud, embezzlement, theft-in-office or other
illegal activity; or (iv) a violation of the Company’s Code of Conduct or other
policies.



--------------------------------------------------------------------------------

 

“Claw-back Policy” means the Parker-Hannifin Corporation Claw-back Policy, as
amended from time to time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Human Resources and Compensation Committee of the Board,
or such other committee appointed by the Board to administer the Performance
Bonus Plan; provided, however, that in any event the Committee shall be
comprised of not less than two directors of the Company, each of whom shall
qualify as an “outside director” for purposes of Section 162(m) of the Code and
Section 1.162-27(e)(3) of the Treasury Regulations promulgated thereunder.

“Company” has the meaning given such term in Section 1 of the Plan.

“Disability” has the meaning set forth in the Parker-Hannifin Corporation
Executive Long-Term Disability Plan or such other long-term disability program
of the Company or an Affiliate in which the Eligible Executive participates.

“Discretionary Pension Contribution” means a contribution by the Company or one
of its subsidiaries to a qualified pension plan for employees of the Company or
its subsidiaries where absent actions taken by the Company to affect its funding
level in a particular year, no minimum required contribution would have been
required under applicable laws and regulations.

“Early Retirement Date” means age 55 with ten or more years of employment with
the Company; provided, however, that any Retirement prior to age 60 must be with
the consent of the Committee.

“Eligible Executive” means any Employee who is designated as such by the
Committee for a Performance Period pursuant to Section 4.

“Employee” means any person employed by the Company or an Affiliate, whether
such Employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

“FCF Margin” means the Company’s net cash flow provided by operating activities
less capital expenditures for the Performance Period, expressed as a percentage
of the Company’s net sales for the Performance Period. Discretionary Pension
Contributions by the Company during the Performance Period are not included in
the calculation of FCF Margin. Notwithstanding the foregoing, the Committee may
specify in the Payout Formula for any Award Opportunity that FCF Margin shall be
determined by including or excluding any items specified by the Committee,
including but not limited to discontinued operations, expenses for restructuring
or productivity initiatives, or extraordinary, unusual, non-recurring or special
items.

 

2



--------------------------------------------------------------------------------

 

“Maximum FCF Margin” means the level of FCF Margin beyond which the achievement
of FCF Margin will not increase the amount earned by the Eligible Executive
pursuant to an Award Opportunity.

“Normal Retirement Date” means the date on which an Eligible Executive attains
age 65.

“Notice of Award” means a written or electronic communication to an Eligible
Executive with respect to a Performance Period, which provides notice of the
Eligible Executive’s Target Award and the applicable Payout Formula for such
Performance Period, subject to the terms and conditions of the Plan and the
Performance Bonus Plan.

“Payout Formula” means the method established by the Committee for determining
the amount earned, if any, under an Eligible Executive’s Award Opportunity for a
Performance Period, which shall be determined as the product of the Eligible
Executive’s Target Award times the applicable Payout Percentage based on the
level of achievement of FCF Margin for the Performance Period. The Payout
Formula shall specify (i) the Threshold FCF Margin, (ii) the Maximum FCF Margin,
and (iii) the applicable Payout Percentages (or the method for determining the
applicable Payout Percentages) for any level of FCF Margin achievement between
Threshold FCF Margin and Maximum FCF Margin.

“Payout Percentage” means a percentage specified pursuant to the Payout Formula
established by the Committee with respect to an Award Opportunity.

“Performance Bonus Plan” means the Parker-Hannifin Corporation 2005 Performance
Bonus Plan, or any successor plan.

“Performance Period” means a fiscal year of the Company.

“Plan” means this Parker-Hannifin Corporation Senior Executive Target Incentive
Plan, as amended from time to time.

“Retirement” means an Eligible Executive’s termination of employment following
the Eligible Executive’s Early Retirement Date or Normal Retirement Date, other
than termination of employment by the Company for Cause.

“Target Award” means the target amount of an Eligible Executive’s Award
Opportunity for a Performance Period, as established by the Committee pursuant
to Section 5, and which may be expressed as a dollar amount or a percentage of
the Eligible Executive’s base salary.

“Threshold FCF Margin” means the minimum level of FCF Margin that must be
achieved in order for any amount to be earned by the Eligible Executive pursuant
to an Award Opportunity.

3. Plan Administration. The Committee shall be responsible for administration of
the Plan. The Committee is authorized to interpret the Plan, to prescribe, amend
and rescind

 

3



--------------------------------------------------------------------------------

regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan, but only to the extent not
contrary to the express provisions of the Plan and the Performance Bonus Plan.
Determinations, interpretations or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final, binding and conclusive
for all purposes and upon all Eligible Executives, Beneficiaries and all other
persons who have or claim an interest herein.

4. Eligibility. The Committee shall designate the Eligible Executives, if any,
for each Performance Period. An Employee who is designated as an Eligible
Executive for a given Performance Period is not guaranteed of being selected as
an Eligible Executive for any other Performance Period.

5. Establishment of Award Opportunities. Not later than the 90th day of each
Performance Period and subject to the terms and conditions of Section 5 of the
Performance Bonus Plan (including the limits on an Eligible Executive’s maximum
Short-Term Incentive Bonuses), the Committee shall establish the Target Award
and Payout Formula for each Eligible Executive’s Award Opportunity for the
Performance Period. The Committee shall provide a Notice of Award to each
Eligible Executive as soon as practical following the establishment of the
Eligible Executive’s Target Award and Payout Formula.

6. Determination of Short-Term Bonus Amount Payable Under Award Opportunities.
Following the end of each Performance Period, the Committee shall certify in
writing (i) the level of achievement of FCF Margin for the Performance Period,
(ii) the amount of the Award Opportunity, if any, earned by each Eligible
Executive for the Performance Period pursuant to the applicable Payout Formula,
and (iii) the amount of the Short-Term Incentive Bonus payable, if any, to each
Eligible Executive under this Plan for the Performance Period. The Committee
may, in its sole discretion, reduce the amount of the Short-Term Incentive Bonus
payable to any Eligible Executive under this Plan below the amount of the Award
Opportunity earned pursuant to the applicable Payout Formula (including a
reduction in such amount to zero).

7. Payment of Short-Term Incentive Bonuses. Except as otherwise provided in this
Plan, the Company shall make a cash payment to each Eligible Executive equal to
the amount of the Short-Term Incentive Bonus payable under this Plan, if any, as
certified by the Committee pursuant to Section 6. The cash payment shall be made
following the end of the Performance Period and the certifications by the
Committee pursuant to Section 6, but not later than two and one-half months
following the end of the applicable Performance Period. Notwithstanding the
foregoing, payment of an Eligible Executive’s Short-Term Incentive Bonus under
this Plan may be deferred pursuant to a valid election by the Eligible Executive
under the terms and conditions of the Executive Deferral Plan or such other
deferral arrangement as may be established by the Company.

8. Terminations, Promotions and New Hires.

A. Terminations. Except as otherwise provided herein, an Eligible Executive must
remain continuously employed by the Company through the last day of a
Performance Period in order to be entitled to receive payment of any Short-Term
Incentive Bonus pursuant to this Plan for such Performance Period.
Notwithstanding the foregoing, in the

 

4



--------------------------------------------------------------------------------

event of an Eligible Executive’s termination of employment during a Performance
Period due to death, Disability, Retirement, or termination of employment by the
Company without Cause, the Eligible Executive will be entitled to receive a
prorated Short-Term Incentive Bonus for that Performance Period equal to the
product of the amount of the Award Opportunity earned by the Eligible Executive
as certified by the Committee pursuant to Section 6 multiplied by a fraction,
the numerator of which is the number of full months of continuous employment
during the Performance Period and the denominator of which is twelve; provided,
however, that the Committee may, in its sole discretion, reduce the amount of
the Short-Term Incentive Bonus payable to any Eligible Executive under this
Section 8.A (including a reduction in such amount to zero). Any such prorated
bonus will be payable at the time provided in Section 7.

B. Promotions and New Hires. With respect to an Eligible Executive who is newly
hired or is promoted by the Company during a Performance Period, the Committee
may grant an Award Opportunity, or adjust an Award Opportunity previously
granted, to such Eligible Executive for such Performance Period pursuant to
regulations adopted by the Committee under the Performance Bonus Plan; provided,
however, that no Award Opportunity shall be granted or adjusted in such a manner
as to cause any Short-Term Incentive Bonus payable under this Plan to fail to
qualify as “performance-based compensation” within the meaning of section
162(m)(4)(C) of the Code and Section 1.162-27 of the Treasury Regulations
promulgated thereunder.

9. Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all payments made to or for the benefit of an Eligible Executive any
federal, state, local, foreign or other taxes which, in the opinion of the
Company, are required to be withheld with respect to any Short-Term Incentive
Bonus payable under the Plan.

10. Source of Payment. Each Short-Term Incentive Bonus that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Eligible Executive’s claim of any right to payment of a Short-Term
Incentive Bonus other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

11. Rights of Employer. Nothing contained in this Plan nor any action taken
under this Plan shall be construed as a contract of employment or as giving any
Eligible Executive any right to continued employment with the Company or any
Affiliate.

12. Nontransferability. Except as otherwise provided in this Plan, the benefits
provided under the Plan may not be alienated, assigned, transferred, pledged or
hypothecated by or to any person or entity, and these benefits shall be exempt
from the claims of creditors of any Eligible Executive or other claimants and
from all orders, decrees, levies, garnishment or executions against any Eligible
Executive to the fullest extent allowed by law. Notwithstanding the foregoing,
an Eligible Executive may designate a Beneficiary or Beneficiaries (both primary
and contingent) to receive, in the event of the Eligible Executive’s death, any
amounts remaining to be paid with respect to the Eligible Executive under the
Plan. The Eligible Executive shall have the right to revoke any such designation
and to re-designate a Beneficiary or Beneficiaries. To be effective, any such
designation, revocation, or re-designation must be in such written form

 

5



--------------------------------------------------------------------------------

as the Company may prescribe and must be received and accepted by the Company
prior to the Eligible Executive’s death. Any finalized divorce or marriage of an
Eligible Executive subsequent to the date of a Beneficiary designation shall
revoke such designation, unless in the case of divorce the previous spouse was
not designated as a Beneficiary and unless in the case of marriage the Eligible
Executive’s new spouse has previously been designated as a Beneficiary. The
spouse of a married Eligible Executive shall consent to any designation of a
Beneficiary other than the spouse, and the spouse’s consent shall be witnessed
by a notary public. If an Eligible Executive dies without effectively
designating a Beneficiary, or if either all designated Beneficiaries predecease
the Eligible Executive or the Eligible Executive and all designated
Beneficiaries die prior to any payment yet to be made under the Plan , any
amounts remaining to be paid with respect to the Eligible Executive under the
Plan shall be paid to the estate of the Eligible Executive.

13. Successors. The rights and obligations of the Company under the Plan shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company.

14. Governing Law. The Plan and all Award Opportunities shall be construed in
accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.

15. Amendment or Termination. The Committee reserves the right, at any time,
without either the consent of, or any prior notification to, any Eligible
Executive or other person, to amend, suspend or terminate the Plan or any Award
Opportunity granted thereunder, in whole or in part, in any manner, and for any
reason; provided that any such amendment shall be subject to approval by the
shareholders of the Company to the extent required to satisfy the requirements
of Section 162(m) of the Code and the Treasury Regulations promulgated
thereunder, and provided further that any such amendment shall not, after the
end of the 90-day period described in Section 5 of the Plan, cause the amount
payable under an Award Opportunity to be increased as compared to the amount
that would have been paid in accordance with the terms established as of the end
of such period.

16. Claw-back Policy. Each Award Opportunity granted, and each Short-Term
Incentive Bonus paid, pursuant to this Plan shall be subject to the terms and
conditions of the Claw-back Policy.

17. Section 409A of the Code. It is the Company’s intent that each Short-Term
Incentive Bonus payable under this Plan shall be exempt from the requirements of
Section 409A of the Code under the “short-term deferral” exception set out in
Section 1.409A-1(b)(4) of the Treasury Regulations. The Plan shall be
interpreted and administered in a manner consistent with such intent.

18. Plan and Performance Bonus Plan Terms Control. In the event of a conflict
between the terms and conditions of any Notice of Award and the terms and
conditions of the Plan, the terms and conditions of the Plan shall prevail. In
the event of a conflict between the terms and conditions of any Notice of Award
or of this Plan and the terms and conditions of the Performance Bonus Plan, the
terms and conditions of the Performance Bonus Plan shall prevail to the extent
necessary for Short-Term Incentive Bonuses paid under this Plan to qualify as

 

6



--------------------------------------------------------------------------------

“performance-based compensation” for purposes of Section 162(m) of the Code and
Section 1.162-27 of the Treasury Regulations promulgated thereunder.

19. Severability. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

20. Waiver. The waiver by the Company of any breach of any provision of the Plan
by an Eligible Executive shall not operate or be construed as a waiver of any
subsequent breach.

21. Captions. The captions of the sections of the Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

 

7